Citation Nr: 1818607	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbosacral strain.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by a Department of Veterans Affairs (VA) Regional Office (RO),which denied the Veteran's increased rating and TDIU claims.  While the Veteran limited his appeal to the increased rating claim, the Board has assumed jurisdiction over the TDIU claim in light of his testimony at a June 2017 Board hearing before the undersigned Veterans Law Judge and Rice v. Shinseki, 22 Vet. App. 447 (2009).  A transcript of the June 2017 Board hearing has been associated with the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board finds that the Veteran's claim for an increased rating for his service-connected back disability must be remanded in order to afford him a contemporaneous VA examination to assess the current nature and severity of such disability. In this regard, the record reflects that the Veteran was most recently afforded a VA examination in connection with such disability in June 2011. Since that time, the Veteran has noted an increase in the severity of his symptoms. Specifically, at the June 2017 Board hearing, the Veteran testified that he had an increase in back spasms and pain, and additional limitation of motion, as well as radiating pain down both of his legs. The Veteran also stated that he may have erectile dysfunction related to his back disability. In this regard, the Board observes that a May 1997 rating decision denied service connection for disc herniation, L5-S1, status post laminectomy and discectomy, and the June 2011 VA examination noted a diagnosis of erectile dysfunction; however, the examiner found that such was due to long-term smoking. Nonetheless, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and severity of his back disability, and any associated neurologic abnormalities. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, a remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia, 28 Vet. App. at 158. Upon a review of the previous VA examination performed in June 2011, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary. Therefore, a remand is also necessary in order to afford the Veteran a new VA examination so as to address such inquiries, to include a retrospective medical opinion as to the findings included in the prior examination conducted during the appeal period. 

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds that such claim is inextricably intertwined with the increased rating claim remanded herein, the outcome of which could possibly have bearing on whether the Veteran meets the schedular criteria for TDIU benefits during the entirety of the appeal. See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, adjudication of the Veteran's TDIU claim must be deferred.

Furthermore, on remand, the Veteran should be given an opportunity to identify any outstanding treatment records referable to the remanded claims. Additionally, updated VA treatment records dated from May 2014 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from May 2014 to present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lumbosacral strain. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbosacral strain.

(B) The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's back disability conducted in June 2011. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.

(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his back, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner is requested to indicate whether intervertebral disc syndrome related to the Veteran's service-connected lumbosacral strain is present. If so, the examiner should provide the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(G) The examiner is also requested to indicate whether the Veteran's lumbosacral strain results in any objective neurologic impairments, such as radiculopathy of the bilateral legs and/or erectile dysfunction, and, if so, the nature and severity of such neurologic impairment. In this regard, the examiner should consider a May 1997 rating decision that denied service connection for disc herniation, L5-S1, status post laminectomy and discectomy, and the June 2011 VA examiner's determination that the Veteran's erectile dysfunction was due to long-term smoking.

(H) The examiner should also discuss the functional impairment resulting from the Veteran's back disability, including the impact on his daily activities and employability.  

A rationale for all opinions offered should be provided.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




